DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s filing of a Terminal Disclaimer dated 07/06/2021 was approved; the previously applied double patenting rejection is withdrawn. 
Further, claims 1-20 contain allowable subject matter for the following reasons: 
The prior art of record fails to disclose either singly or in combination the claimed apparatus for fastening a plunger of a hypodermic syringe to a thumb of a medical practitioner (claims 1-13) and a method of providing a system comprising the apparatus and performing method steps to use the apparatus in combination with a plunger of a syringe (claims 14-20).
The closest prior art is Perry et al (U.S. Pub. 2015/023698 A1, hereinafter “Perry”), Inglefield, Jr et al (U.S. Pat. 4,351,334, hereinafter “Inglefield”) and Reese (U.S. Pat. 4,324,241).
However, the closest prior art fails to disclose or render obvious the specific limitations in independent claims 1, 10 and 14 of the mouth disposed adjacent the distal aperture and narrowing with increasing distance from the distal aperture, the mouth being distal to the region of the slot and distal to the closed end of the slot, and the 
In Inglefield, a portion of a webbing 37 is shown to extend into a space occupied by a thumb (and shown to terminate at edge 41; see Fig. 8), but does not appear to disclose the limitation of the mouth that narrows with increasing distance from the distal aperture, as required by the independent claims.
Furthermore, the Perry reference does not appear to disclose the limitation of the interior surface of the floor sloping upward from the proximal aperture to the distal aperture. This limitation is believed to be anticipated by the Inglefield reference (see Inglefield showing a narrowing of the aperture longitudinally from element 24 toward element 22), but even if one would have found it obvious to modify Perry in order to provide the upwardly sloping floor, it would not have appeared to be obvious to form the mouth of the slot to bend inward as required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/08/2021